Notice of Pre-AIA  or AIA  Status
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance claims 1-5: In
combination of recitations within the claims, the prior art fails to render obvious the
claimed method for determining a receiver position including “determining a set of fault modes, where each fault mode is associated with between one and N potentially faulty satellites, where N is a number of satellites in view of the receiver, wherein each fault mode is associated with a subset of the double-differenced observations with the potentially faulty satellites excluded; for each fault mode: determining a fault-tolerant position of the receiver by processing the double-difference observations in the respective fault mode; comparing the all-in-view position and the fault tolerant position of the receiver; when the all-in-position and the fault tolerant position of the receiver for each fault mode are within a solution separation threshold that depends on the covariances of the all-in-view receiver position, calculating a protection level associated with the all-in-view position of the receiver; and when the all-in-view position and the fault tolerant position of the receiver for a fault mode differ by more than the solution separation threshold, determining a second set of double-differenced satellite observations that excludes observations associated with the potentially faulty satellites of the fault mode”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648